DETAILED ACTION
Claims 4-7 rejected under 35 USC §112(b).
Claim 7 rejected under 35 USC § 112(d).
Claims 2-7 rejected under 35 USC § 101.
Claims 1-7 rejected under 35 USC § 102(a)(1).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
Examiner notes that the copy provided by Applicant of reference A2 cited in the information disclosure statement filed December 31, 2019 comprises a first blank page and a second page with an error message. The IDS indicates that the reference is four pages. However, Examiner obtained his own copy of this reference and has entered this copy into the application file. See Form 892. Accordingly, reference A2 was considered by Examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 6 recite steps of "(g) . . . returning as the final text the one of the plurality of hypothetical text having the fewest grammar errors" and "(i) returning the one of the plurality of hypothetical texts having the fewest grammar errors and shortest word mover's distance as the final text." The problem with claims 4 and 6 is that the claims recite two conflicting definitions for what is returned as "the final text." Accordingly, the claims cannot definitely define what exactly is returned as "the final text." Claims 4 and 6 are rejected as indefinite under 35 USC § 112 (b); Claim 7 is likewise rejected as dependent on an indefinite claim.
For purposes of examination, Examiner assumes Applicant intended to recite subject matter similar to the embodiment of claim 1. For example: "(g) conducting a grammar check of all hypothetical texts and if only one hypothetical text is grammatically correct, returning as the final text the one of the plurality of hypothetical texts that is grammatically correct if more than one hypothetical text is grammatically correct or no hypothetical text is grammatically correct converting all of the hypothetical texts to word vectors and calculating a word mover's distance for each expanded contraction . . . "
Claim 5 recites the steps of "ranking the plurality of hypothetical texts by a least number of grammar errors and shortest word mover's distance." The "number of grammar errors" and "word mover's distance" in this claim are indefinite, because there are no antecedent steps recited 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites a step of "ranking the plurality of hypothetical texts by a least number of grammar errors and shortest word mover's distance." Claim 7 is dependent on claim 6; and claim 6 recites a step of "(i) returning the one of the plurality of hypothetical texts having the fewest grammar errors and shortest word mover's distance as the final text." The only way to determine the hypothetical text with the fewest grammar errors and shortest word mover's distance would be to rank the hypothetical text by grammar errors and word mover's distance, i.e. determining the fewest and shortest inherently requires a ranking comparison. The recited step of ranking is inherent in determining the fewest grammar errors and shortest word mover's distance; the step of ranking in claim 7 fails to further limit step (i) recited in claim 6. Accordingly, claim 7 is rejected under 35 USC 112(d) as a dependent claim that fails to further limit subject matter.
supra. In this case, claim 5 would also be rejected under 35 USC § 112(d) for the same reasons as claim 7. Accordingly, claim 5 is provisionally rejected under 35 USC § 112(d) as a dependent claim that fails to further limit subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2-3
[Step 1] Claims 2 and 3 recite a process comprising steps of (1) accessing text, (2) analyzing text to determine if contractions are present in the text, (3) returning the text as final text when no contractions are present, (4) expanding all simple contractions in the text to generate intermediate text, (5) checking intermediate text for unexpanded contractions and (6) returning the intermediate text as final text when no contractions.

[Step 2A – Prong Two] Claims 2-3 do not recite additional elements that integrate the judicial exception into a practical application. The recited limitations (1), (3), and (6) are merely the steps of accessing text (i.e. retrieving a paper document) and returning edited text (i.e. submitting an edited paper document). Further, the claim recites that the text is "electronically available text," i.e. text that is available electronically. The steps of accessing and returning electronic text are drawn to the well understood, routine, and conventional activity of "[s]toring and retrieving information in memory." See MPEP 2106.05(d)(II)(iv). The recitation of applying the process on generic computer components (e.g. processor, storage device, non-transitory computer-readable medium) does not integrate the judicial exception into a practical application. See MPEP 2106.04(d)(I)


Claims 4-7
	Claims 4-7 recite steps of (1) replacing contractions to all possible expansions, (2) conducting a grammar check of all possible expansions, (3) converting all possible expansions to word vectors, (4) calculating a word mover's distance for each expansion, and (5) ranking the expansions by grammar errors and word mover's distance (6) returning the expansion with the fewest errors and shortest distance.
	The recited limitations (1), (2), (5), and (6) are a process that, under its broadest reasonable interpretation, covers mental processes including "observations, evaluations, judgments, and opinions" that "can be performed in the human mind, or by a human using a pen and paper" MPEP 2106.04(a)(III). The step of (1) replacing contractions to all possible expansions is accomplished by a human editing text with pen and paper and evaluating (e.g. translating) the contracted text into all possible expanded forms. The step of (2) conducting a grammar check is accomplished by a human reading text and evaluating as to whether the text makes sense. The step of (5) ranking the expansions by grammar error and word mover's 
	The recited limitations (3) and (4) are a process, under its broadest reasonable interpretation, covers mathematical concepts "defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations." See MPEP 2106.04(a)(2)(I). The step of (3) "converting all of the plurality of hypothetical texts to word vectors" is directed to a mathematical formula or equation. See MPEP 2106.04(a)(2)(I)(B). The step of (4) "calculating a word mover's distance for each expanded contraction" is directed to a mathematical calculation (e.g. vector distance). See MPEP 2106.04(a)(2)(I). Since claims 4 and 6 do not expressly recite the use of a computer model (e.g. word embedding model), the broadest reasonable interpretation of these steps include manually assigning vector values to words and calculating the manually calculating the distances between the vectors.
Accordingly, these additional elements recited in claims 4-7 are still directed to an abstract idea. Further, the additional elements do not integrate the abstract idea into a practical application and are not drawn to an improvement in computer technology for the same reasons as stated in [Step 2A-Prong Two] and [Step 2B], supra.
	Examiner notes that the claim 1 limitation "if the more than one expanded form is grammatically correct or no expanded form is grammatically correct, converting all expanded forms and the contraction to vector representations using a word embedding model and calculating a word mover's distance for each expanded form with respect to the electronic text" is not drawn to an abstract idea, because the step of converting expanded forms to vector 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaver, pycontractions 1.0.1, Python Package Index, Aug. 22, 2017, retrieved from URL https://pypi.org/project/pycontractions/1.0.1/ on January 15, 2021 (hereinafter Beaver). Citations in Office Action are also directed to corresponding source code file contractions.py retrieved from URL https://files.pythonhosted.org/packages/cc/4c/dcf983b504ee880d5e74bd86f3bf24bd23271067b59a6c41f10f005f87e1/pycontractions-1.0.1.tar.gz on January 15, 2021 (hereinafter Pycontractions).

Claim 1
	Beaver discloses a method of expanding contractions in electronically stored text without human intervention, wherein a library of contractions is available electronically. Beaver discloses a method to "[e]xpand and contract common English contractions in text" using "a combination of pattern replacement, grammar checking, and Word Mover's Distance." Id. at 1-4.
	Beaver discloses identifying a contraction in the electronic text. Beaver discloses steps of accessing electronic text: def _expand_text_precise(self, text), identifying simple contractions in the text: for pattern, rep in simple_contractions.items():, and identifying contextual contractions in the text: for pattern, options in contextual_contractions.items():. Id. at 7-8.
	Beaver discloses substituting an expanded form of the contraction in the text for the contraction if the library of contractions defines only a single expanded form of the contraction. If a simple contraction (i.e. a contraction in the library with only one expansion) is identified, the method returns the single corresponding expansion: text = pattern.sub(rep, text). Id.
	Beaver discloses if the library of contractions defines more than one expanded form of the contraction, substituting each expanded form of the contraction in the text and performing a grammar check to provide a grammar score for each expanded form in context of the text and evaluating if only one expanded form is grammatically correct. If a contextual contraction (i.e. a contraction in the library with multiple expansions) is identified, the method substitutes each expanded form option into the text: for opt in perm: text1 = pattern.sub(opt, text1, count-1). For each expanded form option, the method performs a grammar check to provide a grammar score: len(self.lc_tool.check(text1)), and calculates a word mover's distance: self.w2v_model.wmdistance(text.split(), text1.split()). Id. 
	Beaver discloses if only one expanded form is grammatically correct, substituting the grammatically correct expanded form in the text for the contraction. The method generates an array appended with values comprising the substituted text, a word mover's distance, and a count of grammatical errors: hyp.append((text1, self.w2vmodel.wmdistance(text.split(), text1.split()), len(self.lc_tool.check(text1)))). Then the method sorts the array first by the count of grammatical errors (x[2]) and then by word mover's distance (x[1]): sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Id. Since the array is sorted by the least number of grammatical errors first and then the word mover's distance (WMD) second, the substitution that is grammatically correct (i.e. error count zero) will always be the substituted text. The WMD is only considered when "there are . . . cases that contain no or the same number of grammatical errors," such that "the WMD works as the tie-breaker." Beaver, 1.
	Beaver discloses if the more than one expanded form is grammatically correct or no expanded form is grammatically correct, converting all expanded forms and the contraction to vector representations using a word embedding model and calculating a word mover's distance for each expanded form with respect to the electronic text. The method generates an array appended with values comprising the substituted text, a word mover's distance, and a count of grammatical errors: hyp.append((text1, self.w2vmodel.wmdistance(text.split(), text1.split()), len(self.lc_tool.check(text1)))). The reference to w2vmodel is "to an embedding model used for calculating the Word Mover's Distance." Pycontractions, 7-8.
	Beaver discloses selecting an expanded form for substitution of the contracting in the text based on the grammar score and the word mover's distance calculated. The method generates an array appended with values comprising the substituted text, a word mover's distance, and a count of grammatical errors: hyp.append((text1, self.w2vmodel.wmdistance(text.split(), text1.split()), len(self.lc_tool.check(text1)))). Then the method sorts the array first by the count of grammatical errors (x[2]) and then by word mover's distance (x[1]): sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Id. Since the array is sorted by the least number of grammatical errors first and then the word mover's distance (WMD) second, the substitution that is grammatically correct (i.e. error count zero) will always be the substituted text. The WMD is only considered when "there 
	Beaver discloses substituting the selected expanded form for the contraction in the text. If a contextual contraction (i.e. a contraction in the library with multiple expansions) is identified, the method returns the highest ranking expanded form based on grammatical error count and shortest word mover's distance: text = sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Pycontractions, 7-8.

Claim 2
	Beaver discloses a method of generating a final text without contractions from an electronically available text without human intervention. Beaver discloses a method to "[e]xpand and contract common English contractions in text" using "a combination of pattern replacement, grammar checking, and Word Mover's Distance." Pycontractions, 7. The electronic source code comprises a library of simple and contextual contractions. Id. at 1-4.
	Beaver discloses (a) accessing the electronically available text and (b) analyzing the electronically available text to determine if contractions are present in the electronically available text. Beaver discloses steps of accessing electronic text: def _expand_text_precise(self, text), identifying simple contractions in the text: for pattern, rep in simple_contractions.items():, and identifying contextual contractions in the text: for pattern, options in contextual_contractions.items():. Id. at 7-8.
	Beaver discloses (c) returning the electronically available text as the final text when no contractions are present after (b). Beaver discloses that the method iterates over text and expands all contractions identified from the library of simple and contextual contractions (i.e. a generator def expand texts(self, texts, precise=False). Id. at 8.

Claim 3
	Beaver discloses (d) expanding all simple contractions in the electronically available text to generate an intermediate text. If a simple contraction (i.e. a contraction in the library with only one expansion) is identified, the method returns the single corresponding expansion: text = pattern.sub(rep, text). Pycontractions, 7-8.
	Beaver discloses (e) checking the intermediate text for unexpanded contractions and returning the intermediate text as the final text when no contractions are present after (d). Beaver discloses that the method iterates over text and expands all contractions identified from the library of simple and contextual contractions (i.e. a generator for text "where each result has common contractions expanded": def expand texts(self, texts, precise=False). Id. at 8.

Claim 4
	Beaver discloses (f) replacing all contractions in the intermediate text to all possible expanded contractions to generate a plurality of hypothetical texts. If a contextual contraction (i.e. a contraction in the library with multiple expansions) is identified, the method substitutes each expanded form option into the text: for opt in perm: text1 = pattern.sub(opt, text1, count-1). For each expanded form option, the method performs a grammar check to provide a grammar score: len(self.lc_tool.check(text1)), and calculates a word mover's distance: self.w2v_model.wmdistance(text.split(), text1.split()). Pycontractions, 7-8.
(g) conducting a grammar check of all hypothetical texts and returning as the final text the one of the plurality of hypothetical texts having the fewest grammar errors. The method generates an array appended with values comprising the substituted text, a word mover's distance, and a count of grammatical errors: hyp.append((text1, self.w2vmodel.wmdistance(text.split(), text1.split()), len(self.lc_tool.check(text1)))). Then the method sorts the array first by the count of grammatical errors (x[2]) and then by word mover's distance (x[1]): sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Id. Since the array is sorted by the least number of grammatical errors first and then the word mover's distance (WMD) second, the substitution that is grammatically correct (i.e. error count zero) will always be the substituted text. The WMD is only considered when "there are . . . cases that contain no or the same number of grammatical errors," such that "the WMD works as the tie-breaker." Beaver, 1.
	Beaver discloses (h) converting all of the plurality of hypothetical texts to word vectors and calculating a word mover's distance for each expanded contraction in each of the plurality of hypothetical texts to a corresponding contraction in the electronically available text. The method generates an array appended with values comprising the substituted text, a word mover's distance, and a count of grammatical errors: hyp.append((text1, self.w2vmodel.wmdistance(text.split(), text1.split()), len(self.lc_tool.check(text1)))). Then the method sorts the array first by the count of grammatical errors (x[2]) and then by word mover's distance (x[1]): sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Pycontractions, 7-8. Since the array is sorted by the least number of grammatical errors first and then the word mover's distance (WMD) second, the substitution that is grammatically correct (i.e. error count zero) will always be the substituted text. The WMD is only considered when "there are . . . cases that contain no or the same number of grammatical errors," such that "the WMD works as the tie-breaker." Beaver, 1.
(i) returning the one of the plurality of hypothetical texts having the fewest grammar errors and shortest word mover's distance as the final text. If a contextual contraction (i.e. a contraction in the library with multiple expansions) is identified, the method returns the highest ranking expanded form based on grammatical error count and shortest word mover's distance: text = sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Pycontractions, 7-8.

Claim 5
	Beaver discloses ranking the plurality of hypothetical texts by a least number of grammar errors and shortest word mover's distance. If a contextual contraction (i.e. a contraction in the library with multiple expansions) is identified, the method returns the highest ranking expanded form based on grammatical error count and shortest word mover's distance: text = sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Pycontractions, 7-8.

Claim 6
	Beaver discloses (f) replacing all contractions in the intermediate text to all possible expanded contractions to generate a plurality of hypothetical texts. If a contextual contraction (i.e. a contraction in the library with multiple expansions) is identified, the method substitutes each expanded form option into the text: for opt in perm: text1 = pattern.sub(opt, text1, count-1). For each expanded form option, the method performs a grammar check to provide a grammar score: len(self.lc_tool.check(text1)), and calculates a word mover's distance: self.w2v_model.wmdistance(text.split(), text1.split()). Pycontractions, 7-8.
	Beaver discloses (g) conducting a grammar check of all hypothetical texts and returning as the final text the one of the plurality of hypothetical texts having the fewest grammar errors. hyp.append((text1, self.w2vmodel.wmdistance(text.split(), text1.split()), len(self.lc_tool.check(text1)))). Then the method sorts the array first by the count of grammatical errors (x[2]) and then by word mover's distance (x[1]): sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Id. Since the array is sorted by the least number of grammatical errors first and then the word mover's distance (WMD) second, the substitution that is grammatically correct (i.e. error count zero) will always be the substituted text. The WMD is only considered when "there are . . . cases that contain no or the same number of grammatical errors," such that "the WMD works as the tie-breaker." Beaver, 1.
	Beaver discloses (h) converting all of the plurality of hypothetical texts to word vectors and calculating a word mover's distance for each expanded contraction in each of the plurality of hypothetical texts to a corresponding contraction in the electronically available text. The method generates an array appended with values comprising the substituted text, a word mover's distance, and a count of grammatical errors: hyp.append((text1, self.w2vmodel.wmdistance(text.split(), text1.split()), len(self.lc_tool.check(text1)))). Then the method sorts the array first by the count of grammatical errors (x[2]) and then by word mover's distance (x[1]): sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Pycontractions, 7-8. Since the array is sorted by the least number of grammatical errors first and then the word mover's distance (WMD) second, the substitution that is grammatically correct (i.e. error count zero) will always be the substituted text. The WMD is only considered when "there are . . . cases that contain no or the same number of grammatical errors," such that "the WMD works as the tie-breaker." Beaver, 1.
	Beaver discloses (i) returning the one of the plurality of hypothetical texts having the fewest grammar errors and shortest word mover's distance as the final text. If a contextual contraction (i.e. a contraction in the library with multiple expansions) is identified, the method returns the highest ranking expanded form based on grammatical error count and shortest word mover's distance: text = sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Pycontractions, 7-8.

Claim 7
	Beaver discloses ranking the plurality of hypothetical texts by a least number of grammar errors and shortest word mover's distance. If a contextual contraction (i.e. a contraction in the library with multiple expansions) is identified, the method returns the highest ranking expanded form based on grammatical error count and shortest word mover's distance: text = sorted(hyp, key=lambda x: (x[2], x[1]))[0][0]. Pycontractions, 7-8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        January 15, 2021